GAJARSA, Circuit Judge,
dissenting in part.
I write separately to dissent from the majority’s conclusion that “memory means” and “display means” are not means plus function limitations. In the course of finding that the terms “memory” and “display” impart sufficient structure to take the limitations out of the realm of § 112 116, the majority misconstrues this court’s precedents.
As recognized by the majority, use of the word “means” creates a presumption that a claim limitation falls within the bounds of § 112 H 6. Envirco Corp. v. Clestra Cleanroom, Inc., 209 F.3d 1360, 1364, 54 USPQ2d 1449, 1452 (Fed.Cir. 2000). This presumption is rebuttable if a “means” limitation recites not only a function, but also specific, definite structure that performs the entire function from the view of a person of ordinary skill in the art. Sage Prods., Inc. v. Devon Indus., Inc., 126 F.3d 1420, 1427-28, 44 USPQ2d 1103, 1109 (Fed.Cir.1997) (“[W]here a claim recites a function, but then goes on to elaborate sufficient structure, material, or acts within the claim itself to perform entirely the recited function, the claim is not in means-plus-function format.”); Data Line Corp. v. Micro Techs., Inc., 813 F.2d 1196, 1201, 1 USPQ2d 2052, 2055 (Fed.Cir.1987) (“[Wjhere a claim sets forth a means for performing a specific function, without reciting any specific structure for performing that function, [§ 112 1Í 6 applies].”); Serrano v. Telular Corp., 111 F.3d 1578, 1582, 42 USPQ2d 1538, 1541 (Fed.Cir. 1997) (“The ‘determination means’ limitation ... recites a means for determining the last digit without reciting definite structure in support of that function and that limitation therefore is a ‘means plus function’ limitation.... ”); Cole v. Kimberly-Clark Corp., 102 F.3d 524, 531, 41 USPQ2d 1001, 1006 (Fed.Cir.1997) (“An element with such a detailed recitation of its structure, as opposed to its function, cannot meet the requirements of [§ 112 H 6].”); Micro Chem., Inc. v. Great Plains Chem. Co., 194 F.3d 1250, 1257, 52 USPQ2d 1258, 1263 (Fed.Cir.1999) (“[T]his presumption remains unrebutted because neither claim recites structure sufficient to perform the recited function.”). Cf. Laitram Corp. v. Rexnord, Inc., 939 F.2d 1533, 1536, 19 USPQ2d 1367, 1369 (Fed. Cir.1991) (“The recitation of some structure in a means plus function element does not preclude the applicability of section 112(6).”).
In this case, there is no specific, definite structure that is well understood in the art corresponding to the claim terms “memory” or “display.” The majority’s citation of language from Greenberg indicating that devices such as “brakes” and “serewdri*880vers” take their names from the functions they perform is inapposite. The terms “memory” and “display” do not describe devices; these terms simply describe functions. One of ordinary skill in the GPS field would not equate “display” to any specific, definite structure. Likewise, one of ordinary skill in the GPS field would not associate the term “memory” with any specific, definite structure. Therefore, the presumption that “memory means” and “display means” fall within the ambit of § 112 116 is not rebutted by the claim language itself because these limitations do not recite sufficient structure to perform the “memory” and “display” functions. The majority’s references to the use of the terms “memory” and “display” in the specification of the ’093 patent is inappropriate. Whenever claim terms, such as “memory” and “display,” have generally accepted meanings in the art, it is unnecessary to consider the specification to assess those meanings.
For the reasons stated hereinabove, I dissent in part.